Title: From Thomas Jefferson to David Shepherd, 30 January 1780
From: Jefferson, Thomas
To: Shepherd, David



Sir
Wmsburg Jany. 30th. 1780

I find that the execution of the Commission for determining disputed titles to land, so far as the same has taken place in the controverted territory, has given great alarm and uneasiness to the State of Pennsylvania, who have applied to Congress on the occasion, and produced their interference. I hope no other Act has taken place subversive of the quiet of the Settlement. I must intreat you to exert the whole of your influence and to call in that of the Captains and subordinate Officers under You, to keep the inhabitants on both sides in good temper with each other, and to induce ours rather to neglect little circumstances of irritation, should any such happen, than by embroiling their two Countries to Shipwreck the general cause and bring on events which will destroy all our Rights. I put great confidence in your discretion on the present occasion and the effect of your recommendations to the people to be temperate in word and deed with their brethren of Pennsylvania. I am with great respect Sir Your most humble servt.,

Th: Jefferson

